Parker, J.
(after stating .the facts.)—I am not able to see how the facts in the case show any cause of action against the defendants, in favor of the plaintiffs. If it were admitted, that the navy-agent should have paid the money to the plaintiffs, and not to the defendants, still, there is no such relationship between these parties, as entitles the plaintiffs to claim of the defendants the money paid to them.
The plaintiffs’ counsel suggests, that the money paid *was a trust fund in favor of the plaintiffs, of which the defendants had notice. Although it is true, that the defendants had notice of the plaintiffs’ claim to be paid for the freight in question, the counsel is mistaken, I think, in regarding the money paid to the defendants as a trust fund. The proper officers of the government had audited the plaintiffs’ bill for the freight, but that was not an appropriation of the money paid to the defendants, to the payment of the plaintiffs’ bill. There is nothing to show any such appropriation of a particular fund for the plaintiffs’ benefit, as to raise a trust-in their favor. When two *380claimants for the same service apply for payment to the party bound to pay for the same, one of whom is recognised as the person entitled to payment, and is paid, to the exclusion of the other, who is, in fact, alone entitled to payment, the party so excluded derives no right, from the circumstances, to the money paid to his competitor. It is not money received to his use, for the payment thus made does not in any respect affect his right still to call on- his debtor for payment to himself. And it makes no difference, whether such debtor is an individual or the government. The obligation of the debtor to him still remains wholly unaffected.
The case of Bradley v. Root (5 Paige 632) is relied upon by the plaintiffs’ counsel, to sustain the plaintiffs’ claim to the money from the defendants. That case rests upon a very different state of facts from this, and well shows under what circumstances a trust may be held to arise, in respect to money paid to one person to which another is entitled. In that case, the holder of a mail contract from the post-office department assigned it to the complainant, who took upon himself the duty to carry the mail, according to the contract, during its continuance, and was to receive therefor all the moneys which should become payable under the contract, according to the terms thereof. No notice of this assignment was given to the postmaster-general. Afterwards, the assignor, who was insolvent, gave the defendant an order upon the postmaster-general for the moneys which might *beeome payable on the contract, to indemnify him against a responsibility which he had incurred as indorser for the assignor. The defendant took the order, having notice of the assignment. After the moneys hád been earned by the complainant, under the contract, the defendant presented his order to the postmaster-general, and received thereon |430; and it was held by the Chancellor, that ho was equitably bound to pay it over *381to the complainant. These were the elements of a trust. The defendant, knowing that the complainant was assignee of the contract upon which the money was payable, when he took his order, and that the complainant had, himself, earned the money, by performance of the-contract, when he presented the order, received money, which, from want of notice to the postmaster-general of the assignment of the contract, paid for the services rendered by the complainant, and satisfied the contract under which they were rendered. This money, which thus extinguished the complainant’s claim upon the government for his services, and which, as between him and the defendant, belonged to the complainant, was, in equity, his money, and the defendant thus obtaining it, while cognisant of the complainant’s equitable right to it, was well regarded as holding it in trust for the complainant.
In the case at bar, the plaintiffs’ rights being in no respect affected by the payment made to the defendants, the money paid cannot- be regarded as plaintiffs’. There is no ground for making defendants trustees of the money for the plaintiffs, nor for holding that it is money received to the plaintiffs’ use. The judgment appealed from is right, and should be affirmed.
Judgment affirmed.